Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
NB: The computer program product of claims 8-13 is constructed to include a computer readable storage media/medium. As outlined in specification [0062]:
“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”,

the computer readable storage media/medium excludes any transitory media or medium.
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 
The applicant’s representative argued that the amendment is not disclosed in any art of record and that the support for the amendment are disclosed in [0047] to [0052] specifically the updating with validated result. In [0052], the update of the end to end include :
“For example, a user associated with application 200 can receive the validation result, and authorize test management system 120 to update complete end-to-end test 126 to correspond to the updated instance of application 200.”

 The update to the update complete end-to-end test 126 to include the scenario of the tested component as validated result are determined for the changed codes.
 Davia update the coverage data to includes the changed code and respective test script and also Liu discloses updating the map to includes the code changes and associated test script. 
 In testing code changes LIU and Davia execute tests associated with code changes.
 In Apuzzo, data output from component in an initial testing is compared to expected result: build and create input and expected output. (Fig. 10).
 Any output while testing is compared to expected result (0096, 0099, 0100) and the result can be stored in a database or any storage (Fig. 13).
 The abstraction matrix is a map that includes component, associated test and input and expected output (0117 and fig. 17) and the result of testing is validated or evaluated (0108). After validation, the map (end to end test) includes now an entry that is validated or an entry that fail the test: that is an update to the map as the function/component act as expected. Any report associated with such validation is an update to the map or extension to the map as a complete test for the entire application in association with evaluated/validated result.
For one ordinary skill in the art, the code changes that are identified in LIU and Davia are executed with input and output identified by Apuzzo. The result are compared and if they match, the map or Coverage data obviously for one ordinary skill in the art keep the output for future update and testing as some existing tests can still be applied to an updated path or component.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Liu et al (US20170235661A1) hereinafter “Liu” in view of Davia et al (US20060277439A1) hereinafter “Davia” and Apuzzo et al (US20030037314US) “hereinafter “Apuzzo”.

As per claim 1, LIU discloses a method comprising: 
identifying, by one or more processors, a test configuration for testing an application:
[0012]” In one embodiment, the inventive process involves constructing a map between the code base and a set of available verification tests, and then using that map to determine a subset of the available tests that are applicable to new or altered code. The invention also iteratively updates the map as new or changed code is added to the code base”;

the application comprising a plurality of components:
[0018] “Once the modified build is differentiated, the code coverage data for the modified code paths is mapped to appropriate tests.
[0025] generate a baseline source code to testing code map representing an association between a unit of the source code and one or more units of a testing code;

wherein the test configuration includes an indication to test at least one component of the application:
[0017] using the baseline source code to testing code map to determine which unit or units of the testing code are applicable to the proposed change to the source code;

receiving, by one or more processors, data output from the indicated at least one component of the application:

testing, by one or more processors, the indicated at least one component of the application:
[0018] executing the unit or units of the testing code applicable to the proposed change to the source code;

But not explicitly:
determining, by one or more processors, a validation result of testing the indicated at least one component of the application;
receiving, by one or more processors, data output from the indicated at least one component of the application;
wherein testing is based, at least in part, on validated data outputs associated with a validated end-to-end test data set corresponding to the application and the data output;
and updating, by one or more processors, the validated data outputs with the validation result of the indicated at least one component of the application, wherein the updated validated data outputs are associated with a complete validated end-to-end test data set.
Davia discloses:
determining, by one or more processors, a validation result of testing the indicated at least one component of the application:
  [0026] “Where tests do exist, executor lab 304 executes the tests that are associated with their respective code path and returns test results to build lab 302 for evaluation by the developers”;
Examiner interpretation:
Davia also discloses a set of code paths (components/modules) to be tested [0017-0018] and the map identify which test is associated with the code path.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Davia into teachings of Liu enable developer to test program build without requiring testing of entire build, thus test efficiency is promoted, and machine hours required to test program modifications is decreased. Also, to provide incentives for program developer to test a program and also enable testing changed code paths without requiring testing of all code paths of modified build [Davia-0032].
But not explicitly:
receiving, by one or more processors, data output from the indicated at least one component of the application;
wherein testing is based, at least in part, on validated data outputs associated with a validated end-to-end test data set corresponding to the application and the data output;
and updating, by one or more processors, the validated data outputs with the validation result of the indicated at least one component of the application, wherein the updated validated data outputs are associated with a complete validated end-to-end test data set.
Apuzzo discloses:
receiving, by one or more processors, data output from the indicated at least one component of the application:
[0102] The retrieved test case is executed 1440 and the test results are stored in a file 1450. Processing then determines whether the test case file is empty 1460, and if "no", a next test case is retrieved 1470 for execution. Once all test cases have been executed, the process flow (A) is to the automated results comparison process 1350 (FIG. 13), one embodiment of which is depicted in FIGS. 15A-15C”;

wherein testing is based, at least in part, on validated data outputs associated with a validated end-to-end test data set corresponding to the application and the data output:
[0104] If a match is found, then the mapped expected result is compared with the actual test result 1530 and processing determines whether the mapped expected result is the same as the actual test result 1535 (see FIG. 15B).

and updating, by one or more processors, the validated data outputs with the validation result of the indicated at least one component of the application, wherein the updated validated data outputs are associated with a complete validated end-to-end test data set:
[0109] “Returning to FIG. 15B, if the mapped expected result and the actual result agree, then (in this example), the number of evaluated test cases stored in memory test is incremented 1540 as well as the number of successful cases 545. Conversely, if the actual test result does not agree with the mapped expected result, then the number of evaluated test cases stored in memory is again incremented 1550, and the test result is stored in an error log, as well as the particular test case scenario or function 1555”;
Examiner interpretation:
 Based on the expected result: passed test are incremented as an update to the end-to-end and failed result are logged to error log (end to end testing) including: component associated test and result that differ from expected result. Furthermore, Davia update the map(code coverage ) by determining the changes associated with the software/component and associate such changes with respective tests [0031] also LIU [0082] updates the map in step(D7).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Apuzzo into teachings of Liu to allow generation of test cases to efficiently test and evaluate complex software component, reduce the number of test cases required to validate the software component and overall time required to execute the test case by performing an automatic analysis and identification of defective section of code[Apuzzo-0014].

As per claim 2, the rejection of claim 1 is incorporated and furthermore Liu discloses:
 determining, by one or more processors, at least one component of the application that has changed since a previous test of the application:
[0070]” The proposed change to the code base is represented as input D4 of FIG. 3(a). As shown in the figure, D4, D3, and D3.1 are input into process or processor B2 (a software test selection process or processor), and in response B2 outputs D5 (which is a set of one or more software tests applicable to D4, and which are typically a portion of the entire set of tests contained in D2).”

 and generating, by one or more processors, the test configuration for testing the application to include a test suite for the application, the test suite including the indication to test the at least one component of the application:
[0070]” The developer can then choose to apply only this more limited set of tests (D5) in process or processor B4 (the software test executer) to verify the validity/correctness of the developer or engineer's code change(s) (D4), instead of having to execute all of the available set of tests. 

As per claim 3, the rejection of claim 1 is incorporated and furthermore Liu discloses:
running, by one or more processors, a complete end-to-end test on the application:
[0015] generating a baseline source code to testing code map representing an association between a unit of the source code and one or more units of a testing code;
[0019]” generating an updated version of the baseline source code to testing code map”;
 
wherein running the complete end-to-end test further comprises: feeding, by one or more processors, a test data set into the application:
[0069] “Note that D3.1 represents a list of files or settings whose change can impact multiple code executions; if any of them are changed, it may be advisable to execute a full or fuller set of tests. The contents of list D3.1 may be provided by a developer or a suitable development tool.

But not explicitly:

P202005816US01Page 24 of 32capturing, by one or more processors, respective inputs and outputs of each component of the application; and storing, by one or more processors, the captured respective inputs and outputs of each component of the application as a validated end-to-end test data set.  
Apuzzo discloses:
P202005816US01Page 24 of 32capturing, by one or more processors, respective inputs and outputs of each component of the application:
[0038 “The independent layers take into account the relationships (i.e., data structure) that exists between each layer, thus allowing independent tests per layer to be constructed, and reducing the number of tests needed to verify the software component. The apparatus for implementing this technique includes an abstraction engine which is employed to automatically extract the information used to generate the inputs, and mapped expected results for each layer”; 

and storing, by one or more processors, the captured respective inputs and outputs of each component of the application as a validated end-to-end test data set.  
[0085] “next state information is then copied into the mapped expected results script 995 and both the template script and the mapped expected results script are stored in a file named after the particular software component layer 997. Processing then returns to inquiry 940 to determine whether an end of the abstract file for that layer has been reached, and if so, processing for that layer is complete 945.
See also Fig. 17 for: input and expected result how they are stored in a matrix.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Apuzzo into teachings of Liu to allow generation of test cases to efficiently test and evaluate complex software component, reduce the number of test cases required to validate the software component and overall time required to execute the test case by performing an automatic analysis and identification of defective section of code[Apuzzo-0014].


As per claim 4, the rejection of claim 1 is incorporated and furthermore Liu does not explicitly disclose:
 identifying, by one or more processors, validated data inputs from a validated end-to- end test data set corresponding to the application; and feeding, by one or more processors, the validated data inputs into the indicated at least one component of the application.
Apuzzo discloses:
  identifying, by one or more processors, validated data inputs from a validated end-to- end test data set corresponding to the application;
[0078] “This apparatus receives as input the mapped expected results for the different layers, e.g., layer (i) 600. The event classes or event states 610 comprise the mapped expected results for the layer. These states are input 622 to a queue 630 within the functional verification test apparatus 620. Also input to queue 630 are the event scenarios or test cases for layer (i) 621 and the software component executable 623 to be tested”.

 and feeding, by one or more processors, the validated data inputs into the indicated at least one component of the application:
[0078] “The data is extracted from queue 630 to create execution threads 640, which may be output in parallel for compressed testing of the software component. Again, as shown in FIG. 4, the test execution threads can be generated in parallel for all layers of the software component”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Apuzzo into teachings of Liu to allow generation of test cases to efficiently test and evaluate complex software component, reduce the number of test cases required to validate the software component and overall time required to execute the test case by performing an automatic analysis and identification of defective section of code[Apuzzo-0014].

As per claim 5, the rejection of claim 1 is incorporated and furthermore Liu does not explicitly disclose:
comparing, by one or more processors, the received data output to validated data outputs from a validated end-to-end test data set corresponding to the application;
Apuzzo discloses:
comparing, by one or more processors, the received data output to validated data outputs from a validated end-to-end test data set corresponding to the application;
[0010] “…and evaluating the test results using the abstraction matrix, the evaluating including comparing a test case employed in the testing to the at least one test case scenario of the abstraction matrix and if a match is found, comparing the test result for that test case with the mapped expected result therefore.
[0107] In one embodiment, the test cases held in the test case file can be derived from (i.e., correspond to) the individual rows of a test case scenario such as depicted in FIG. 17. In this way, an automated process is able to be implemented searching for matches between the actual test cases and the test case scenarios, which can then lead to a comparison of the actual test result with the mapped expected result of the event scenario”;.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Apuzzo into teachings of Liu to allow generation of test cases to efficiently test and evaluate complex software component, reduce the number of test cases required to validate the software component and overall time required to execute the test case by performing an automatic analysis and identification of defective section of code[Apuzzo-0014].

As per claim 6, the rejection of claim 1 is incorporated and furthermore Liu does not explicitly disclose:
sending, by one or more processors, the determined validation result to a user associated with the application, the determined validation result indicating whether the indicated at least one component of the application passes testing validation;
Apuzzo discloses:
sending, by one or more processors, the determined validation result to a user associated with the application, the determined validation result indicating whether the indicated at least one component of the application passes testing validation;
  [0100] In one embodiment, output from the automated results comparison process 1350 can be an error log file 1370 which may contain, for example, a list of all test cases that fail, actual test results for those failing test cases, as well as mapped expected results for the failing test cases derived from the abstraction matrix. Additionally, the automated processing may extract test statistics 1380 for presentation to an operator, for example, as a graph showing total number of test cases executed and total number of successful test cases (or unsuccessful test cases). One example of such a graph is depicted in FIG. 18 where planned and actual total number of successfully executed test cases for a given state of the software component are plotted versus time expressed in weeks.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Apuzzo into teachings of Liu to allow generation of test cases to efficiently test and evaluate complex software component, reduce the number of test cases required to validate the software component and overall time required to execute the test case by performing an automatic analysis and identification of defective section of code[Apuzzo-0014].


As per claim 7, the rejection of claim 1 is incorporated and furthermore Liu does not explicitly disclose:
 receiving, by one or more processors, indications of changes to the application for a software change management plugin associated with the application
Davia discloses:
receiving, by one or more processors, indications of changes to the application for a software change management plugin associated with the application
[0018] “The developer may make modifications to improve a program as a quality control procedure, as part of a development process, to fix programming errors or for any other reason that code is modified. Such modifications may include modifying code associated with a code path of the baseline build. In such a situation, the modified build may be differentiated to determine what code of the modified build was changed. Differentiation may include comparing the code of the modified build to the code of the baseline build to determine what, if any, differences exist”.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Davia into teachings of Liu enable developer to test program build without requiring testing of entire build, thus test efficiency is promoted, and machine hours required to test program modifications is decreased. Also, to provide incentives for program developer to test a program and also enable testing changed code paths without requiring testing of all code paths of modified build [Davia-0032].

Claims 8, 9, 10, 11, 12, 13 are the computer program product claim corresponding to method claims 1, 2, 3, 4, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 3 ,4 5, 6 above.

Claims 14, 15,16, 17, 18, 19, 20 are the system claim corresponding to method claims 1, 2, 3, 4, 5, 6, 7 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 3, 4, 5, 6, 7 above.



Pertinent arts:

US 7614042 B1:
Test selection is made for an automation testing process according to the code changes that have occurred between builds of a software product. A mapping between the available tests and source tree locations of the files is maintained. The mapping allows the appropriate tests to be selected for the code changes that have been made, resulting in a more focused automation testing process.
 For independent claim 1, see for example: 
Col 6 line 36-40; Col 4 line 20-24; col 4 line 15-20; col 6 line 59-64.

US 20170083430 A1:

A system that uses plug-in for performing of testing of software at a provider system that can be utilized without requiring specific knowledge of the particular software/product or a specific development environment is provided. The code coverage tool recognizes errors such as instrumentation failures and configuration failures.

US 20180239692 A1:

A system typically provides an adaptive application testing framework configured for testing of the technology resource application using multiple testing tool applications, by facilitating portability of test objects associated with the technology resource application across the multiple testing tool applications.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/     Examiner, Art Unit 2191  

/WEI Y ZHEN/     Supervisory Patent Examiner, Art Unit 2191